DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-12 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1, 4-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumae et al. [hereafter Matsumae], US Pub 2014/0002848.

              As to claims 1, 11-12 [independent], Matsumae teaches an information processing apparatus comprising [fig. 1, element 40; 0028  Matsumae teaches that  server 40 corresponding to the information processing apparatus]:
              at least one memory [fig. 6, element 44; 0050] that stores instructions [0050]; and 
              at least one processor [fig. 6, element 45; 0050] that causes, by performing the instructions, causes the information processing apparatus to [0050, 0054-0055  Matsumae teaches that the memory 44 stores various programs which are accessible by the processor 45 to implement various image processing functions]: 
               receive, via a network from an order-receiving system, received-order data including quality request data [fig. 8, steps 101-105 & fig. 14; 0074-0075, 0127, 0130 Matsumae teaches that the server 40 corresponding to the information processing apparatus receives print data including print settings data which can be interpreted as the quality request data from transmission apparatus 50]; 
            interpret the received quality request data [fig. 8, steps 101-105 & fig. 14; 0074-0075, 0127, 0132-0133  Matsumae teaches that the server 40 interpreted or analyzed the received print data including the print settings data];
            generate a job including information used in quality adjustment to be performed by a production system (fig. 1, element 10; 0028), based on the interpreted quality request data [fig. 14; 0074-0075, 0127, 0132-0139  Matsumae teaches that the print server 40 generates modified print job from the received print data based on an analysis results by interpreting the received print settings data and adjusted some print settings data to comply with printer 20 or 30’s print setting parameters. Then, the modified print job has transmitted or entered into the printer 20 or 30]; and
             enter the job into the production system [fig. 14, step 189; 0139-0140  Matsumae teaches that the modified print job transmitted or entered into the printer 20 or 30];
             wherein the job including quality request data of a data format is generated, where the data format is different from a data format of the received quality request data and is according to the production system [fig. 14; 0074-0075, 0127, 0132-0139  Matsumae teaches that the print server 40 generates modified print job, from the received print data, in a new format different from received data format and that is supported by the printer 20 or 3, based on an analyzed results by interpreting the received print settings data and adjusted some print settings data to comply with printer 20 or 30’s print setting parameters. Then, the modified print job has transmitted to the printer 20 or 30].         
             
              As to claim 4 [dependent from claim 1], Matsumae teaches wherein the quality request data in which a quality request is designated for each job is received [fig. 8, steps 101-105 & fig. 14; 0074-0075, 0127, 0130 Matsumae teaches that the server 40 corresponding to the information processing apparatus receives print data including print settings data which can be interpreted as the quality request data from transmission apparatus 50. Then, the server 40 generates the modified print job based on an analysis results by interpreting the received print settings information].               As to claim 5 [dependent from claim 1], Matsumae teaches wherein the information used in the quality adjustment is generated for each job [fig. 14; 0074-0075, 0127, 0132-0139  Matsumae teaches that the print server 40 generates modified print job, from the received print data, in a new format different from received data format and that is supported by the printer 20 or 3, based on an analyzed results by interpreting the received print settings data and adjusted some print settings data to comply with printer 20 or 30’s print setting parameters. Then, the modified print job has transmitted to the printer 20 or 30]. 
                            As to claim 6 [dependent from claim 1], Matsumae teaches wherein the production system [fig. 1, element 10; 0028] is configured to comprise a printing apparatus [fig. 1, elements 20, 30; 0028  Matsumae teaches that the production system comprises the printers 20, 30], and 
              the job including the quality request data of a data format interpretable by the printing apparatus is generated [fig. 14; 0074-0075, 0127, 0132-0139  Matsumae teaches that the print server 40 generates modified print job, from the received print data, in a new format different from received data format and that is supported by the printer 20 or 3, based on an analyzed results by interpreting the received print settings data and adjusted some print settings data to comply with printer 20 or 30’s print setting parameters. Then, the modified print job has transmitted to the printer 20 or 30].
                           As to claim 7 [dependent from claim 1], Matsumae teaches wherein the production system [fig. 1, element 10; 0028] is configured to perform calibration of the production system based on the quality request data included in the job [fig. 14; 0074-0075, 0127, 0132-0139  Matsumae teaches that the print server 40 generates modified print job, from the received print data, in a new format different from received data format and that is supported by the printer 20 or 3, based on an analyzed results by interpreting the received print settings data and adjusted some print settings data to comply with printer 20 or 30’s print setting parameters. Then, the modified print job has transmitted to the printer 20 or 30].               As to claim 8 [dependent from claim 1], Toriyabe teaches wherein the production system [fig. 1, element 10; 0028] is configured to comprise a printing apparatus [fig. 1, elements 20, 30; 0028  Matsumae teaches that the production system comprises the printers 20, 30] and a print server [fig. 1, element 40; 0028].                             As to claim 10 [dependent from claim 1], Matsumae teaches wherein the information processing apparatus is configured to include a process management application (fig. 7, element 54a; 0058) for managing a printing process by the production system [fig. 7, element 54a; 0058-0059   Matsumae teaches that the process management application corresponding to printer driver 54a executes processing that is necessary for executing print processing, such as analysis of a print job received from the user, deployment to create image data, and other image processing functions. It also executes processing for generating later-described job attribute information of a print job, processing for applying a adjusting printing setting data supported by a selected printer, and so forth]. 

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumae et al. [hereafter Matsumae], US Pub 2014/0002848 in view of Lee et al. [hereafter Lee], US Pub 2017/0315772.
            As to claim 2 [dependent from claim 1], Matsumae doesn’t teach wherein the quality request data includes at least any one of a color quality request indicating an allowable range of a color difference of a color value of image of a deliverable in relation to a reference value, a registration quality request indicating an allowable range of a misregistration of image in relation to a reference position, a quality request of image defect indicating an allowable range of an image defect, and a bar code quality request indicating an allowable range of a quality of a bar code printed on a deliverable, and information indicating a content of the quality adjustment includes an instruction for performing calibration to the production system. 
             Lee teaches wherein the quality request data includes at least any one of a color quality request indicating an allowable range of a color difference of a color value of image of a deliverable in relation to a reference value [0299, 0304  Lee teaches the color difference of a color value is adjusted in an allowable range in relation to a reference value], a registration quality request indicating an allowable range of a misregistration of image in relation to a reference position, a quality request of image defect indicating an allowable range of an image defect, and a bar code quality request indicating an allowable range of a quality of a bar code printed on a deliverable, and information indicating a content of the quality adjustment includes an instruction for performing calibration to the production system.
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee teaching to request color quality request indicating an allowable range of a color difference of a color value of image of a deliverable in relation to a reference value to modify Matsumae’s teaching to involve generating a preview image based on images received through a camera corresponding to multiple image output devices. Image quality information of the image output devices included in the preview image is extracted using the images corresponding to the image output devices. The extracted image quality information or image quality correction data is transmitted to an image output device among the image output devices. The suggestion/motivation for doing so would have been benefitted to the user to enable selecting a reference image output device by using the image corresponding to the image display units so as to synchronize the image display units based on the reference picture output device in an optimized manner.

7.          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumae et al. [hereafter Matsumae], US Pub 2014/0002848 in view of Sugita, US Pub 2014/0355017.
            As to claim 9 [dependent from claim 1], Matsumae doesn’t teach wherein the production system is configured to comprise at least a post-processing apparatus or an inspection apparatus.
            Sugita teaches wherein the production system is configured to comprise at least a post-processing apparatus or an inspection apparatus [fig. 1, element 37; 0063, 0070, 0071  Sugita teaches that the inspection apparatus the color measuring device 37 corresponding to the color measuring device 37 to generate and inspect patches to help perform calibration process of the printer].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugita teaching to  generate and inspect patches to help perform calibration process of the printer and measured by the measuring device o modify Matsumae’s teaching to prepare single color data for performing density adjustment for a single color based on a color measurement result of single color patches in the single color chart, and another printing unit prints the single color chart and a mixed color chart on a sheet by applying the single color data to the single color chart and by applying the single color data and existing mixed color data to the mixed color chart. The suggestion/motivation for doing so would have been benefitted to the user to include an accuracy calculating unit for calculating adjustment accuracy in color and density based on the color measurement result of the mixed color patches in the mixed color chart and a display unit for displaying the adjustment accuracy, thus avoiding performing unnecessary printing or color adjustment, and hence resulting in efficient color adjustment.

Allowable Subject Matter
8.          Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.          The following is an examiner’s statement of reasons for allowance: 
             The dependent claim 3 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the quality request data of a data format is received according to Print Requirement eXchange format (PRX)”, in combination with all other limitations as claimed.
Conclusion
10.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HARIS SABAH/Examiner, Art Unit 2674